                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )      Case No. 2:20-CR-022
                                                    )
 ANDREW S. TIPTON                                   )


                                          ORDER

        On January 25, 2021, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charge

 in Count One of the Superseding Indictment be accepted; (3) that the defendant be found

 guilty of that charge; (4) that a decision on whether to accept the plea agreement be deferred

 until sentencing; and (5) that the defendant remain in custody until his sentencing hearing.

 [Doc. 32]. No objections have been filed to the R&R, and the time for doing so has now

 passed. See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [doc. 32] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on January 25, 2021, could not
        have been further delayed without serious harm to the interests of justice;




Case 2:20-cr-00022-RLJ-CRW Document 34 Filed 02/09/21 Page 1 of 2 PageID #: 125
       2. The defendant’s plea of guilty to the charge in Count One of the
       Superseding Indictment, that is, of knowing possession of firearms by a
       previously convicted felon, in violation of 18 U.S.C. §922(g)(1), is
       ACCEPTED;

       3. The defendant is ADJUDGED guilty of Count One of the Superseding
       Indictment;

       4. The decision whether to accept the parties’ plea agreement is
       DEFERRED until sentencing; and

       5. The defendant shall remain in custody until sentencing, which is
       scheduled to take place on Tuesday, May 4, 2021, at 10:15 a.m. in
       Knoxville.

             IT IS SO ORDERED.

                                                    ENTER:



                                                           s/ Leon Jordan
                                                     United States District Judge




                                         2

Case 2:20-cr-00022-RLJ-CRW Document 34 Filed 02/09/21 Page 2 of 2 PageID #: 126
